Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,943,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art appears to be Huang et al. [US 2014/0007031 A1], Yazdani et al. [US 2018/0341742 A1], and Lewis [US 7,283,942 B1]. See, for example, Huang et al. at least at Abstract, FIG. 2B, FIG. 4A, FIG. 6, paragraphs [0014, 0026,0027, 0030-0039, 0049, 0052, 0059, 0063, 0068]; Yazdani et al. at least at Abstract, FIG. 1, FIG. 3, FIG. 25, paragraphs [0005, 0011-0016, 0020-0022, 0025, 0061, 0067, 0068, 0072, 0073, 0079, 0110], and Lewis at least at Abstract; and also the Remarks (08/20/2020) in parent application 16/566,570.
However, the prior art of record does not disclose, teach, or render obvious, as per claim 1, a method, comprising assigning a default voltage value to a net in an integrated circuit (IC) schematic, generating a simulation voltage value of the net by performing a circuit simulation on the net using the assigned default voltage value, and modifying the IC schematic to include a voltage value associated with the net, wherein the voltage value associated with the net and included in the modified IC schematic is based on a comparison between the assigned default voltage value and the simulation voltage value of the net; as per claim 11, a system, comprising a processor configured to assign a default voltage value to a net in an integrated circuit (IC) schematic, generate a simulation voltage value of the net by performing a circuit simulation on the net using the assigned default voltage value, and in response to a difference between the assigned default voltage value and the simulation voltage value of the net being greater than a predetermined tolerance, output a net identifier of the net, the assigned default voltage value, and the simulation voltage value of the net, and modify the IC schematic to include, in association with the net, a voltage value received in response to the outputted assigned default voltage value and the outputted simulation voltage value of the net; and as per claim 18, a computer program product, comprising a non-transitory, computer-readable medium containing instructions therein which, when executed by a processor, cause the processor to in an integrated circuit (IC) schematic having a physical cell, wherein the physical cell comprises power supply nets coupled to power supply terminals of a voltage domain of the IC schematic to receive a power supply voltage of the voltage domain, and a signal net coupled to another circuit in the IC schematic, assign, to the signal net, a default voltage corresponding to the power supply voltage, perform a circuit simulation on the physical cell to obtain a simulation voltage at the signal net, and based on a comparison between the assigned default voltage and the simulation voltage at the signal net, modify the IC schematic to include a tagged voltage in association with the signal net, the tagged voltage based on at least one of the assigned default voltage or the simulation voltage at the signal net.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851